CM/ECF-GA Northern District
                   Case Court
                            1:17-md-02782-RWS               https://gand-ecf.sso.dcn/cgi-bin/GANDc
                                                  Document 567     Filed 05/06/20 Page 1 of_mkmin.pl?6935
                                                                                                   2      l l 55383...




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION
                                     1:17-md-02782-RWS
          IN RE: Ethicon Physiomesh Flexible Composite Hernia Mesh Products Liability
                                          Litigation
                                 Honorable Richard W. Story

                            Minute Sheet for proceedings held In Chambers on 05/06/20.


             TIME COURT COMMENCED: 10:00 A.M.
             TIME COURT CONCLUDED: 10:30 A.M.              COURT REPORTER: Amanda Lohnaas
             TIME IN COURT: 00:30                          DEPUTY CLERK: Stacey Kemp
             OFFICE LOCATION: Gainesville

        ATTORNEY(S)       Halli Cohn representing Ethicon, Inc.
        PRESENT:          Halli Cohn representing Johnson & Johnson
                          William Gage representing Ethicon, Inc.
                          William Gage representing Johnson & Johnson
                          Henry Garrard representing Alfred George James
                          G. Jackson representing Ethicon, Inc.
                          G. Jackson representing Johnson & Johnson
                          James Matthews representing Arezoo King
                          Donald Migliori representing Alfred George James
                          Charles Ruffin representing Arezoo King
                          S. Rumanek representing Ethicon, Inc.
                          S. Rumanek representing Johnson & Johnson
                          Travis Swearingen representing Ethicon, Inc.
                          Travis Swearingen representing Johnson & Johnson
                          Josh Wages representing Arezoo King
                          ** Thomas Hollingsworth representing Arezoo King
        OTHER(S) PRESENT: Kelly Salmonsen, Law Clerk'
        PROCEEDING
                          Status Conference(Other Proceeding Non-evidentiary);
        CATEGORY:
        MINUTE TEXT:      Cause came before the Court for a Status Conference. The Court
                          discussed bellwether trials, case selection, and the feasibility of the
                          first jury trial in the month of October. Counsel will confer and present



I of2                                                                                                 5/29/2020, 5:05 PM
CM/ECF-GA Northern District Court https://gand-ecf.sso.dcn/cgi-bm/GANDc_mkmin.pl?69351155383.
             Case 1:17-md-02782-RWS      Document 567 Filed 05/06/20 Page 2 of 2


                        a proposed practice and procedure order. The next Status Conferences
                        are scheduled for June 9th and July 14th.
      HEARING STATUS: Hearing Concluded




2     of       2      5/29/2020,                                        5:05                   PM
